                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

MVT ENTERPRISES, INC. and
MVT SERVICES, LLC,

       Plaintiff,

v.                                                                      Civ. No. 18-676 PJK/GJF

COMDATA NETWORK, INC., and COMDATA, INC.
d/b/a COMDATA PAYMENT INNOVATION,

       Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court upon review of the record. On July 16, 2018,

Defendants Comdata Network, Inc. and Comdata, Inc. filed their Notice of Removal. ECF No. 1.

There is no indication in the record that Defendants filed answers in state court before removing

this case. See ECF No. 2, Notice of Removal (and attachments). Furthermore, since removing

this case to this Court, Defendants have not filed answers within the time allotted under Federal

Rules of Civil Procedure 12(a)(4) or 81(c). 1

       Consequently, the Court ORDERS Defendants to SHOW CAUSE, in writing, not later

than November 5, 2018, as to (1) why the Clerk of Court should not enter default pursuant to

Federal Rule of Civil Procedure 55(a), (2) this case should not be remanded back to state court for

failure to timely answer, or (3) the Court should not impose some other appropriate sanction.

       IT IS SO ORDERED.


                                                ________________________________________
                                                THE HONORABLE GREGORY J. FOURATT
                                                UNITED STATES MAGISTRATE JUDGE

1
 The Court notes that Defendants’ Motion to Dismiss for Improper Venue [ECF No. 5] was denied
on September 17, 2018, some six weeks ago. See Order, ECF No. 15.
